_

Go Oo OST DN HN Se WY PO

Oo aD DM FW NY KF OD Oo DOW DY WD A BB WH PO BK

 

 

The Hon. James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR18-202-JLR
Plaintiff, fPROROSED} Que
Vv.

FINAL ORDER OF FORFEITURE
MARIO PARRA-CETINA,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
a Final Order of Forfeiture for the following property:

e Approximately $1,050 in U.S. currency seized from Defendant Mario Parra-
Cetina’s apartment on or about August 9, 2018.

The Court, having reviewed the United States’ motion, as well as the other
pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
Forfeiture is appropriate for the following reasons:

e Inthe Plea Agreement that Defendant Parra-Cetina entered on

November 18, 2018, he agreed to forfeit his interest in the above-listed

currency, (Dkt. No. 24, 7 8);

Final Order of Forfeiture - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

United States v. Parra-Cetina, CR18-202-JLR .
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ss DB On BP WW HNO

NBO BH NH HN WY BP BR ROR mm me ee ee ee
oo aD nA fF WY YP KF COD Ow TDD wD BP WH YY KH OO

 

 

e On January 25, 2019, the Court entered a Preliminary Order of Forfeiture
finding the above-listed currency forfeitable pursuant to 21 U.S.C. § 853(a)
and forfeiting the Defendant’s interest in the currency, (Dkt. No. 32);

e Thereafter, the United States published notice of the pending forfeiture as
required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
32.2(b)(6)(C), (Dkt. No. 37); and

e The time for filing third-party petitions has expired, and none were filed.

NOW, THEREFORE, THE COURT ORDERS:

iP No right, title, or interest in the above-listed currency exists in any party
other than the United States;

Ze The currency is fully and finally condemned and forfeited, in its entirety, to
the United States; and
Hi
HI
Mf

Final Order of Forfeiture - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

: » Parra-Ceti -20)2-
United States v. Parra-Cetina, CR18-202-JLR SEATTLE WASHINGTON GSIOE
(206) 553-7970
Oo Oo yay KH we BP WY PO

wR NM PPO BF BR KO RD RD RO ee ee ee Oe ee hu
Oo nN HD wn FP WN KK DOD Oo DOH YD HD mH BR WH NY KF OC

 

 

3. The United States Department of Justice, the Bureau of Alcohol, Tobacco,

Firearms and Explosives, and/or their representatives, are authorized to dispose of the

currency 1n accordance with the law.

IT IS SO ORDERED.

Ma
DATED this 9%), day of So Clea \ nee , 2019,

Presented by:

/s/ Neal B. Christiansen

NEAL B, CHRISTIANSEN
Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101

(206) 553-4169
Neal.Christiansen2@usdoj.gov

Final Order of Forfeiture - 3
United States v. Parra-Cetina, CR18-202-JLR

De. IDK

THE HON| JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
